                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF TENNESSEE

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )    Case No. 19-06741 (RSM)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Judge Randal S. Mashburn

              NOTICE OF DURA DEBTORS’ STATEMENT FILED IN THE
      UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE
       REGARDING THE SCHEDULING CONFERENCE ON THE VENUE MOTION

        PLEASE TAKE NOTICE that, on October 21, 2019, the above-captioned debtors and
 debtors in possession (collectively, the “Debtors”) filed the Dura Debtors’ Statement Regarding
 Scheduling Conference Scheduled for October 21, 2019, at 2:00 P.M. (ET) [DE Docket No. 1011]
 (the “Scheduling Statement”) with the United States Bankruptcy Court for the District of Delaware
 (the “Delaware Bankruptcy Court”), in the case captioned In re Zohar III, Corp., et al., Case No.
 18-10512 (KBO).

        PLEASE TAKE FURTHER NOTICE that a copy of the Scheduling Statement filed
 with the Delaware Bankruptcy Court is attached hereto as Exhibit A.




 1
       The debtor entities in these chapter 11 cases, along with the last faour digits of each Debtor entity’s federal tax
       identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
       LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
       Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
       Pond Run, Auburn Hills, Michigan 48326.




Case 3:19-bk-06741             Doc 136       Filed 10/21/19 Entered 10/21/19 17:37:59                        Desc Main
                                            Document     Page 1 of 15
 Dated: October 21, 2019                        RESPECTFULLY SUBMITTED:
 Nashville, Tennessee

 /s/ William L. Norton III
 William L. Norton III (TN 10075) James H.M. Sprayregen, P.C.
 BRADLEY ARANT BOULT CUMMINGS LLP Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1600 Division Street, Suite 700  Gregory F. Pesce (admitted pro hac)
 Nashville, Tennessee 37203       KIRKLAND & ELLIS LLP
 Telephone:      (615) 252-2397   KIRKLAND & ELLIS INTERNATIONAL LLP
 Facsimile:      (615) 244-6380   300 North LaSalle Street
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                                - and -
                                                Christopher Marcus, P.C. (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                Proposed Co-Counsel to the Debtors and Debtors in
                                                Possession




Case 3:19-bk-06741         Doc 136    Filed 10/21/19 Entered 10/21/19 17:37:59         Desc Main
                                     Document     Page 2 of 15
                                      Exhibit A

                                 Scheduling Statement




Case 3:19-bk-06741   Doc 136    Filed 10/21/19 Entered 10/21/19 17:37:59   Desc Main
                               Document     Page 3 of 15
               Case 18-10512-KBO               Doc 1011       Filed 10/21/19        Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
 In re:                                                         )    Chapter 11
                                                                )
 ZOHAR III, CORP., et al.,1                                     )    Case No. 18-10512 (KBO)
                                                                )
                                    Debtors.                    )    (Jointly Administered)
                                                                )
                                                                )    Related to Docket Nos. 999, 1001,
                                                                     1003

              DURA DEBTORS’ STATEMENT REGARDING SCHEDULING
          CONFERENCE SCHEDULED FOR OCTOBER 21, 2019, AT 2:00 P.M. (ET)


          1.      Dura Automotive Systems, LLC and its subsidiaries (collectively, “Dura” or the

 “Dura Debtors”)2 that are debtors and debtors in possession in the cases styled as In re Dura

 Automotive Systems, LLC, et al., No. 19-06741 (RSM) (the “Dura Chapter 11 Cases”), which are

 pending before the United States Bankruptcy Court for the Middle District of Tennessee (the

 “Tennessee Bankruptcy Court”) respectfully represent as follows:

                                            Preliminary Statement

          2.      The Dura Debtors have properly decided on venue for their chapter 11 cases in

 the Middle District of Tennessee through an independent process, with two independent

 managers making that decision without those managers having spoken to or contacted Ms. Lynn

 Tilton, and for reasons of justice and convenience.

 1   The Zohar Debtors in these chapter 11 cases, along with the last four digits of each Zohar Debtor entity’s
     federal tax identification number, are: Zohar III, Corp. (9612); Zohar II 2005-1, Corp. (4059); Zohar CDO
     2003-1, Corp. (3724); Zohar III, Limited (9261); Zohar II 2005-1, Limited (8297); and Zohar CDO 2003-1,
     Limited (5119). The Zohar Debtors’ service address is 350 Fifth Avenue, c/o Goldin Associates, LLC, New
     York, NY 10118.

 2   The Dura Debtors in their chapter 11 cases, along with the last four digits of each Dura Debtor entity’s federal
     tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
     Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
     Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
     is: 1780 Pond Run, Auburn Hills, Michigan 48326.




Case 3:19-bk-06741           Doc 136      Filed 10/21/19 Entered 10/21/19 17:37:59                      Desc Main
                                         Document     Page 4 of 15
               Case 18-10512-KBO       Doc 1011      Filed 10/21/19    Page 2 of 12



          3.    The Dura Debtors are a complex, operating business with significant operations,

 employees, and vendors in Tennessee – and no operations or employees in Delaware – and the

 Dura Debtors are in immediate need of financing to avoid irreparable harm. Moreover, the Dura

 Debtors: (a) operate completely separately from the Zohar Debtors; and (b) are not subject to the

 Zohar settlement agreement invoked by the Zohar Debtors. To be sure, the Dura Debtors do not

 believe they are subject to the Zohar settlement agreement at all and, in any event, pursuant to

 paragraph 20 of the Zohar settlement agreement, it is clear that because the “15-month window”

 has expired, there are no restrictions on Ms. Tilton or the Patriarch or related non-bankrupt

 funds, including related non-bankrupt entities, providing financing to any of the Zohar portfolio

 companies, including Dura. The Dura Debtors need liquidity now, and the terms provided by Ms.

 Tilton’s affiliated entities are commercially reasonable, and indeed economically favorable.

          4.    For those reasons, in addition to simply working out a scheduling order, the Dura

 Debtors urge this Court to unshackle the Dura Debtors and the Tennessee Bankruptcy Court

 from the previously entered ex parte injunction and allow the Dura Debtors to move forward

 with its independent process to maximize value under the supervision of Dura’s two independent

 managers and the Tennessee Bankruptcy Court. Such relief is necessary because, regardless of

 the outcome of the venue transfer motion, it cannot be disputed that ensuring that the Dura

 Debtors continue to operate and preserve and maximize value for all stakeholders is

 paramount. And this goal will be frustrated by an inability to obtain court relief from the

 Tennessee Bankruptcy Court other than on a laborious, contentious, and expensive day-to-day

 basis.

          5.    Dura is a dynamic global manufacturing business enterprise that designs and

 manufactures various automotive systems, including mechatronic systems, exterior systems, and

                                                 2


Case 3:19-bk-06741       Doc 136    Filed 10/21/19 Entered 10/21/19 17:37:59            Desc Main
                                   Document     Page 5 of 15
             Case 18-10512-KBO          Doc 1011      Filed 10/21/19     Page 3 of 12



 lightweight structural systems. Dura and its non-debtor affiliates employ approximately 7,400

 people, including 822 in the United States, of which 329 are located in Tennessee, 384 are in

 Michigan, 96 in Missouri, and 13 in Texas. Indeed, after Dura commenced its prior bankruptcy

 case in Delaware in 2006, by June 2008, Dura had made a substantial operational shift,

 relocating their shifters production, cable manufacturing, and production capacity to Tennessee.

 Additionally, as highlighted below, of Dura’s five U.S. manufacturing facilities, two are located

 in Tennessee, and Dura conducts business with 20 customers and 458 suppliers in Tennessee. In

 contrast, the Dura Debtors have no operations or employees whatsoever in Delaware.




        6.      Dura’s ability to operate and grow its business has been negatively affected by its

 funded indebtedness and the overhang of the Zohar bankruptcy cases. More specifically, earlier

 this year, despite an extensive process to refinance its European credit facilities, Dura was unable

 to obtain any committed financing because potential lenders were unwilling or unable to provide


                                                  3


Case 3:19-bk-06741       Doc 136     Filed 10/21/19 Entered 10/21/19 17:37:59             Desc Main
                                    Document     Page 6 of 15
              Case 18-10512-KBO          Doc 1011      Filed 10/21/19     Page 4 of 12



 financing given the pendency of ongoing disputes in the Zohar chapter 11 proceeding and the

 Zohar term loan having matured and defaulted without extension or repayment. Additionally,

 Dura was denied credit insurance by two leading credit insurance providers in 2018 and lost

 coverage from the last leading provider in August of 2019 due to the overhang of the Zohar

 dispute. Indeed, five original equipment manufacturers (“OEMs”)—three in Detroit and two in

 Europe—have placed Dura on “no-bid” status due to these issues.

        7.      Dura’s inability to refinance its funded debt and tighter risk management

 standards created a liquidity crisis, which forced Dura to owe its trade vendors tens of millions of

 dollars as of the chapter 11 filing date. Dura filed for chapter 11 with approximately $15,000

 remaining in its bank accounts. Dura’s operational difficulties resulted in shipping delays and

 limited Dura’s ability to make certain capital investments necessary for future growth.

        8.      By September 2019, Dura determined that it would likely exhaust all of its

 remaining liquidity by the end of October and that a chapter 11 filing may be necessary to obtain

 access to new capital. As a result, Dura retained Jefferies LLC (“Jefferies”) as financial adviser,

 Kirkland & Ellis LLP as restructuring counsel, and Portage Point Partners, LLC (“Portage

 Point”) as restructuring adviser to assess restructuring alternatives.

        9.      At the same time, Dura determined that its CEO Lynn Tilton—whose affiliates

 include Dura’s largest equity owner, prepetition revolving lender, and a prospective bidder—

 could not be the sole manager. Accordingly, two independent managers were appointed, who

 were selected without Ms. Tilton's involvement other than agreeing to the principle of appointing

 independent managers. On October 12, 2019 Dura appointed Marc Beilinson and Jill Frizzley as

 independent managers. Mr. Beilinson is the managing partner of Beilinson Advisory Group and

 has served as independent director, chief restructuring officer, or similar positions for dozens of

                                                   4


Case 3:19-bk-06741        Doc 136    Filed 10/21/19 Entered 10/21/19 17:37:59              Desc Main
                                    Document     Page 7 of 15
               Case 18-10512-KBO               Doc 1011        Filed 10/21/19        Page 5 of 12



 distressed companies. Ms. Frizzley is the president of Wildrose Partners LLC and has over

 twenty years of experience in corporate governance and debt restructuring situations, including

 as an attorney at Shearman & Sterling and Weil Gotshal. Mr. Beilinson and Ms. Frizzley are

 fully independent from Ms. Tilton—indeed, neither has spoken to Ms. Tilton in connection with

 this matter, nor do they know Ms. Tilton personally.

         10.      Mr. Beilinson and Ms. Frizzley directed the Dura Debtors and their advisors to

 evaluate consensual refinancing options in an attempt to avoid a chapter 11 filing. However,

 notwithstanding Dura’s good-faith efforts, Mr. Beilinson and Ms. Frizzley determined that it was

 likely necessary to file for chapter 11 to access additional capital. More specifically, with the

 assistance of Portage Point, the independent managers determined that Dura required $20 million

 in DIP financing over the initial 21-day interim period following a chapter 11 filing, and an

 additional $30 million—for a total of $50 million—of DIP financing to, among other things,

 honor employee, vendor, and customer obligations, and make necessary capital expenditure

 investments necessary to retain certain key customer contracts.3 Dura obtained a $50 million

 financing commitment from Ark II CLO 2001-1, Ltd., one of Ms. Tilton’s funds, At the same

 time, Dura’s advisors, at the direction of the independent managers, continued to evaluate other

 financing options; however, the only other indication of interest received by Dura (from Bardin

 Hill and the Zohar Debtors) had significant execution and timing issues that could not be


 3   Indeed, unlike the Zohar Debtors, who are not operating companies and do not own any of the Dura Debtors’
     assets or property, the independent managers of the Dura Debtors owe a fiduciary duty to maximize the value
     of the Dura Debtors’ estate for the benefit of all of the Dura Debtors’ stakeholders. See, e.g., Commodity
     Futures Trading Comm'n v. Weintraub, 471 U.S. 343, 355 (1985) (debtor in possession owes “essentially the
     same fiduciary obligation to creditors and shareholders as would the trustee for a debtor out of possession”); In
     re Layne, 2012 WL 5258874, at *1 (Oct. 23, 2012) (explaining that “this duty to maximize the estate often
     trumps other duties the debtor-in-possession may owe to individual creditors or third parties”); In re Reliant
     Energy Channelview LP, 594 F.3d 200, 209–10 (3d Cir. 2010); c.f., Zohar Settlement Agreement, Docket No.
     266, Ex. A, ¶ 10 (“It is acknowledged that the CRO will act in the best interests of the Zohar Funds . . . But in
     no event shall the CRO interfere in any way with the operations of the Group A Portfolio Companies”).

                                                          5


Case 3:19-bk-06741           Doc 136      Filed 10/21/19 Entered 10/21/19 17:37:59                       Desc Main
                                         Document     Page 8 of 15
               Case 18-10512-KBO               Doc 1011         Filed 10/21/19         Page 6 of 12



 satisfied before Dura ran out of liquidity, and the proposed financing was on worse terms

 economically.       Ultimately, Patriarch’s $50 million DIP commitment was the only viable

 financing option available to Dura at the time. Indeed, the Patriarch proposal contemplates a

 holistic restructuring:      more specifically, Patriarch’s offer of DIP financing is stapled to a

 “stalking horse” purchase agreement that contemplates that the Patriarch purchaser entity would

 assume substantially all of Dura’s trade obligations and purchase substantially all of Dura’s

 assets. This initial purchase offer will provide comfort and greater certainty to Dura’s customers,

 vendors, and employees that Dura’s business is going to continue as a going concern following

 Dura’s chapter 11 cases.4

         11.      To lock in these commitments, on October 16, 2019, the independent managers

 authorized the Dura Debtors to file for chapter 11. In connection with the chapter 11 filing,

 Dura’s independent managers, with the assistance of Dura’s advisors, carefully evaluated the

 venue in which Dura should file.                The independent managers considered the substantial

 operational and financial headwinds that the disputes in the Zohar bankruptcy had caused for

 Dura over many months, and they determined in their business judgment that getting some

 distance from the Zohar bankruptcy would be beneficial for Dura’s ongoing relationships with its

 customers and vendors, who would otherwise be concerned that Dura would be dragged into the

 morass of the litigation feud in Delaware. Additionally, as noted above, Dura has strong ties to

 Tennessee: nearly half of its U.S. workforce and two of its five U.S. plants are located there, and

 the independent managers believed that having the chapter 11 cases filed close to Dura’s

 operations would also be beneficial. Accordingly, the independent managers determined that the



 4   Additionally, Dura plans to deliver a holistic restructuring solution by filing a proposed chapter 11 plan with the
     Tennessee Bankruptcy Court in the near term.

                                                           6


Case 3:19-bk-06741           Doc 136       Filed 10/21/19 Entered 10/21/19 17:37:59                        Desc Main
                                          Document     Page 9 of 15
              Case 18-10512-KBO           Doc 1011      Filed 10/21/19      Page 7 of 12



 Middle District of Tennessee was the most appropriate venue, and authorized Dura to file its

 chapter 11 cases there.

        12.     Dura’s desire to maximize the value of its assets notwithstanding, the Zohar

 Debtors immediately launched a litigation blitz against Dura and its restructuring strategy, which

 is designed to draw Dura—a living, breathing operating business with thousands of employees

 and dozens of facilities around the world—into the morass of              a bankruptcy litigation in

 Delaware involving collateralized loan obligation vehicles that originated loans to Dura – a

 dispute that has nothing to do with Dura’s business, based on the pretense that Dura’s bankruptcy

 filing violated a settlement agreement to which Dura is not even a party.

        13.     As Dura will demonstrate in its forthcoming objection to the venue motion, there

 are numerous legal and procedural flaws in the Zohar Debtors’ motion to transfer venue, and the

 Zohar Debtors will not be able to satisfy their significant burden of demonstrating by a

 preponderance of the evidence that the Dura Debtors’ chapter 11 cases should be transferred

 from the Tennessee Bankruptcy Court to this Court.5

        14.     First, Dura has properly established venue in the Middle District of Tennessee

 because debtor Dura G.P. has its “principal assets” in that district (its plant in Lawrenceburg,

 Tennessee), and each other Dura Debtor is an affiliate of that entity. See 28 U.S.C. § 1408(1)-

 (2). And where venue is proper, a debtor’s choice of venue is entitled to significant deference.

 5   See In re Buffets Holdings Inc., 397 B.R. 725, 727 (Bankr. D. Del. 2008) (“The moving party must
     demonstrate by a preponderance of the evidence that transfer of venue is warranted.”); In re Visteon
     Corp., No. 09-11786, 2011 WL 5025004 at *1 (Bankr. D. Del. Oct. 21, 2011) (“GBSI, as defendant,
     bears the burden of demonstrating, by a preponderance of the evidence, that a transfer of venue is
     warranted.”); In re Hayes Lemmerz Intern Inc., 312 B.R. 44, 46 (Bankr. D. Del. 2004) (“The party
     seeking a transfer bears the burden of demonstrating by a preponderance of the evidence that a
     transfer of venue is warranted.”); In re Hechinger Inv. Co. of Delaware Inc., 296 B.R. 323, 324
     (Bankr. D. Del. 2003) (“The decision of whether venue should be transferred lies within the sound
     discretion of the Court, though the moving party must demonstrate by a preponderance of the
     evidence that such change is warranted.”).

                                                    7


Case 3:19-bk-06741         Doc 136     Filed 10/21/19 Entered 10/21/19 17:37:59              Desc Main
                                     Document      Page 10 of 15
               Case 18-10512-KBO             Doc 1011        Filed 10/21/19       Page 8 of 12



 See, e.g., In re Caesars Ent’mt Op. Co., Inc., 2015 WL 495259, at *7 (Bankr. D. Del. Feb. 2,

 2015) (Gross, J.) (collecting cases). In Enron, the court recognized that “[a] debtor’s choice of

 forum is entitled to great weight if venue is proper,” and rejected an attempt to disrupt that

 choice. In re Enron Corp., 274 B.R. 327, 342 (Bankr. S.D.N.Y 2002). As the Enron court

 cautioned, “[t]ransferring venue of a bankruptcy case is not to be taken lightly.” Id. “Where a

 transfer would merely shift the inconvenience from one party to the other, or where after

 balancing all the factors, the equities leaned but slightly in favor of the movant, the [debtor’s]

 choice of forum should not be disturbed.” Id. at 342-43 (citation omitted). This Court has

 acknowledged the same black letter principle. See In re Rehoboth Hosp. LP, No. 11-12798

 (KG), 2011 WL 5024267, *3 (Bankr. D. Del. Oct. 19, 2011) (Gross, J.) (“Generally, there is a

 presumption in favor of maintaining the debtor’s choice of forum.”).

         15.      The Zohar Debtors’ invocation of Bankruptcy Rule 1014 also rings hollow. The

 first requirement under that rule is an affiliate relationship. Notwithstanding the Zohar Debtors’

 view, this issue of an affiliate relationship between the Zohar Debtors and the Dura Debtors is

 not straightforward. In fact, in the only contract the Zohar Debtors have with the Dura Debtors,

 the Zohar Debtors contractually agreed that they are not affiliates. Specifically, in the Dura term

 loan credit agreement, pursuant to which the Zohar Debtors are the lenders, and the Dura

 Debtors are the borrowers, there is an explicit acknowledgment that neither the Zohar Debtors

 nor any affiliate of the Zohar lenders were “Affiliates” of the Dura Debtors for purposes of the

 credit agreement.        See Term Loan Credit Agreement, attached hereto as Exhibit A.6


 6   Term Loan Credit Agreement § 1.1, definition of “Affiliate” (“Affiliate” means, with respect to a specified
     Person, any other Person which directly or indirectly, through one or more intermediaries, controls or is
     controlled by or is under common control with such Person, and without limiting the generality of the
     foregoing, includes (i) any Person which beneficially owns or holds ten (10%) percent or more of any class of
     Voting Stock of such Person or other equity interests in such Person, (ii) any Person of which such Person
     beneficially owns or holds ten (10%) percent or more of any class of Voting Stock or in which such Person
                                                        8


Case 3:19-bk-06741          Doc 136      Filed 10/21/19 Entered 10/21/19 17:37:59                    Desc Main
                                       Document      Page 11 of 15
              Case 18-10512-KBO               Doc 1011        Filed 10/21/19         Page 9 of 12



 Furthermore, as the term loan credit agreement makes clear, there is significant factual and legal

 dispute as to whether the Dura Debtors are affiliates of the Zohar Debtors. Even if one were to

 disregard the term loan agreement, other aspects of Dura Buyer’s ownership structure are subject

 to litigation. Resolving this dispute will require discovery, briefing, and a trial, which will

 require time before it is resolved, either consensually or by court order, and could even be

 appealed, requiring even more time to reach a resolution.

        16.      Handcuffing the Dura Debtors to this lengthy process will only serve to harm

 Dura’s ongoing operations. As key players in the automotive industry, the Dura Debtors rely on

 shipments of “just-in-time” inventory from their suppliers to create Dura’s products. Any late or

 cancelled shipments from its suppliers could force Dura’s product lines to shut down, wasting

 millions of dollars, angering its customer base, and permanently damaging Dura’s ability to

 remain a prominent competitor in the industry.                  The ongoing and time-consuming Zohar

 litigation in Delaware could negatively impact Dura’s critical relationships with its suppliers,

 relationships that Dura simply cannot afford to lose. Thus, the Dura Debtors cannot wait for the

 Delaware Bankruptcy Court to resolve the complex question of affiliate status between the Zohar

 Debtors and the Dura Debtors because doing so could risk significant immediate and irreparable

 harm to Dura’s operations, a result that cannot possibly satisfy the interests of justice. In any

 event, there can be no question that as between Tennessee and Delaware, the convenience of the

 parties element heavily, if not entirely, weighs in favor of the Tennessee Bankruptcy Court.


    beneficially owns or holds ten (10%) percent or more of the equity interests and (iii) any director or executive
    officer of such Person. For the purposes of this definition and the definition of “Voting Stock”, the term
    “control” (including with correlative meanings, the terms “controlled by” and “under common control with”), as
    used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the
    direction of the management and policies of such Person, whether through the ownership of Voting Stock, by
    agreement or otherwise. Notwithstanding the foregoing, for purposes of this Agreement, none of the Agent,
    any Lender or any Affiliate of any Lender shall be an Affiliate of the Borrower or any of its Subsidiaries.”)
    (emphasis added).

                                                          9


Case 3:19-bk-06741          Doc 136       Filed 10/21/19 Entered 10/21/19 17:37:59                       Desc Main
                                        Document      Page 12 of 15
               Case 18-10512-KBO              Doc 1011         Filed 10/21/19        Page 10 of 12



         17.      Indeed, the only purported connection between Delaware and Dura is the Zohar

 Debtors’ settlement agreement with Ms. Tilton and Patriarch. Dura is not a party to that

 agreement. And, this surely is inadequate to satisfy the “convenience of the parties” element of

 Rule 1014(b). Furthermore, to the extent there are purported violations of such settlement

 agreement by any party subject to that settlement agreement, the Dura Debtors believe that this

 Court could and should resolve such dispute without regard to whether the Dura Debtors’ cases

 are pending in Tennessee or Delaware.

                                               Scheduling Matters

         18.      On Sunday afternoon, the Zohar Debtors advised the Dura Debtors that the Zohar

 Debtors will insist that the Court adjudicate this significant dispute by Wednesday morning—the

 same day on which the Dura Debtors have a second interim DIP hearing in Tennessee. The Dura

 Debtors will require an additional injection of liquidity no later than Wednesday; payroll is paid

 on Friday and must be funded by early Thursday morning in order for payments to be made.

 Additionally, there are other required capital investments that must be made in order to keep the

 Dura Debtors on track for certain customer contracts.

         19.      There is no basis to expedite the consideration of the venue motion.7 The Zohar

 Debtors’ rush to contest the Dura Debtors’ venue notwithstanding, there is little urgency to

 adjudicate their venue transfer motion on such an emergency basis. There is no harm to the

 Zohar Debtors by allowing Dura to have a second interim DIP order entered and incremental

 financing advanced to protect the business and maximize value for Dura’s stakeholders.



 7   Indeed, as Judge Gerber found in Houghton Mifflin, even where venue did not exist at all, there is no
     requirement to transfer venue by any particular time, and a court may decide to transfer a case at a later date in
     order to “mitigate[e] the resulting damage to the creditor community.” In re Houghton Mifflin Harcourt Pub.
     Co., 474 B.R. 122 (Bankr. S.D.N.Y. 2012).

                                                          10


Case 3:19-bk-06741           Doc 136       Filed 10/21/19 Entered 10/21/19 17:37:59                       Desc Main
                                         Document      Page 13 of 15
              Case 18-10512-KBO           Doc 1011     Filed 10/21/19   Page 11 of 12



 Accordingly, the Dura Debtors respectfully submit that the venue motion should be heard on not

 less than regular notice.

        20.     Moreover, there would be no imminent harm to the Zohar Debtors by allowing

 the Dura Debtors’ operational restructuring and sale process to proceed in the Tennessee

 Bankruptcy Court. The Zohar Debtors are adequately represented and are already involved in

 the Dura Debtors’ chapter 11 cases, and the Dura Debtors are not a party to the settlement

 agreement between Ms. Tilton and the Zohar Debtors in this Court. Finally, this Court will have

 jurisdiction over the disposition of any proceeds of the Dura Debtors’ asset sale that flow to the

 Zohar Debtors. There is no need to transfer the Dura Debtors’ cases to this Court in order for the

 Court to rule on the ownership of those sale proceeds in connection with the Zohar Debtors’

 chapter 11 cases.

                                              Conclusion

        21.     The Dura Debtors respectfully submit that the Court should (a) lift its October 17,

 2019 ex parte order so as to permit the Tennessee Bankruptcy Court to consider the Dura

 Debtors’ proposal for bidding procedures and an expedited sale process, (b) set a briefing

 schedule on the venue motion that is consistent with regular notice requirements, and (c) at the

 appropriate time, deny the venue motion.




                                                  11


Case 3:19-bk-06741           Doc 136     Filed 10/21/19 Entered 10/21/19 17:37:59       Desc Main
                                       Document      Page 14 of 15
            Case 18-10512-KBO           Doc 1011     Filed 10/21/19   Page 12 of 12



 Dated: October 21, 2019                        RESPECTFULLY SUBMITTED:
 Wilmington, Delaware

 /s/ Justin R. Alberto
 Justin R. Alberto (DE 5126)                    James H.M. Sprayregen, P.C.
 BAYARD, P.A.                                   Ryan Blaine Bennett, P.C. (pro hac vice pending)
 600 North King Street, Suite 400               Gregory F. Pesce (pro hac vice pending)
 Wilmington, Delaware 19801                     KIRKLAND & ELLIS LLP
 Telephone:       (302) 655-5000                KIRKLAND & ELLIS INTERNATIONAL LLP
 Facsimile:       (302) 658-6395                300 North LaSalle Street
 Email:           JAlberto@bayardlaw.com        Chicago, Illinois 60654
                                                Telephone:       (312) 862-2000
                                                Facsimile:       (312) 862-2200
                                                - and -
                                                Christopher Marcus, P.C. (pro hac vice pending)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                Proposed Co-Counsel to the Dura Debtors




                                                12


Case 3:19-bk-06741         Doc 136     Filed 10/21/19 Entered 10/21/19 17:37:59        Desc Main
                                     Document      Page 15 of 15
